Title: From George Washington to James McHenry, 21 October 1798
From: Washington, George
To: McHenry, James

 

Dear Sir,
Mount Vernon 21st Octr 1798

Your letter of the 16th instt came by the last Mail. The enclosures are well calculated to effect their objects. But the explicit declaration contained in the one to General Knox, added to his knowledge of my sentiments on the subject of relative Rank, leaves little hope, in my mind, that he will obey your summons, and render his aid in the manner required of him.
I hope no difficulty will occur with General Pinckney; and if he cannot be prevailed on to remain at the Seat of Government until the 10th of November, (the ulterior day allowed for the assembling of the Major Generals) that you will avail yourself of all his information relatively to the characters best qualified to Officer the Corps allotted to the States of South Carolina & Georgia; and as far as his knowledge extends, of those of No. Carolina and Tennessee also.
I have said in the beginning of this letter, that the enclosures were well calculated to effect there objects. but I must except that part of them which relates to the Officering the New Corps in the Southern and Western States, as greatly inferior to the one I suggested in my last letter to you, dated the 15th instant: first, because it involves more delay; and 2dly, because the chance of obtaining good Officers is not equal.
If the President of the United States, or the Secretary of War had a personal, & intimate knowledge of the characters of the applicants, the mode suggested by me would be indelicate & improper; but at such a distance, & in cases where information must govern, from whom (as I observed in my former letter) can it be so much relied on, as from those whose interest—honor—and reputation is pledged for its accuracy?
The applications are made, chiefly, through members of Congress. These, often times to get rid of them; oftener still perhaps, for local & Electioneering purposes, and to please & gratify their party, more than from any real merit in the applicant, are handed in, backed by sollicitude to succeed, in order to strengthen their interests. Possibly, no injustice might be done, if I was to proceed a step further, and give it as an opinion, that most of the candidates brought forward by the opposition members, possess sentiments

similar to their own, and might poison the army by dissiminating them, if they were appointed. If, however, the plan suggested by you is to be adopted, indeed in any case, you will no doubt see the propriety of obtaining all the information you can from Majr General Pinckney—and if he accepts his appointment, and cannot be prevailed on to remain with you until the other Majr Generals assemble, to request him to call on Brigr General Davie on his route to Charleston, and after a full, & free conversation with him on fit characters to Officer the quota of Troops from the State of No. Carolina (and Tennessee if he can aid in it) to inform you of the result, without delay.
I hardly think it will be in my power to attend at Trenton or Philadelphia at the time allotted to the Majr Generals. 1st because I am yet in a Convalescent State (although perfectly recovered of the fever) so far at least as to avoid exposture, and consequent Colds; 2dly, My Secretary (Mr Lear) has had a severe fever, and is now very low; and sevl others of my family much indisposed: and 3dly & principally, because I see no definitive ground to proceed upon, if I should go, from any thing that has hitherto appeared. Nor is it probable you will have received the Presidents Instructions, and Genl Knox’s answer in time to serve me with notice of the results, by the 10th of November. I mean for me to get there; on, or about that day.
If General Pinckney could be prevailed on to remain with you, & there was a moral certainty of meeting Generals Hamilton and Knox, I would, maugre the inconveniences, and hazard I might run, attempt to join them, for the valuable purpose of projecting a Plan in concert with you, and them; which might be ineffectually accomplished at a partial meeting. I shall, therefore, stand prepared, as well as the situation of things will admit, and wait your full communications on these several points—and govern myself accordingly. With great esteem & regard, I am—Dear Sir—Yr Most Obedt Servt

Go: Washington

